Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Griscik is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Examiner asserts that Griscik is Applicant's field of endeavor of method of making a tobacco product and pertinent to the problem for which the applicant is concerned because Griscik discloses that size of the tobacco particles has a direct effect on the product made. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of Hind to in view of the tobacco particle sizes of Griscik. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and further in view of Griscik (US 2014/0261504).
Regarding claim 16, Hind teaches a sheet, comprising: cellulosic material comprising cellulose powder (preparing a tobacco product from bright tobacco stems, by treating the bright tobacco stems to remove the calcium and magnesium cross links from the pectinaceous material contained therein, without deleteriously affecting the fibrous nature of the cellulose and hemi-cellulose in the tobacco being treated; col. 1 lines 45-50) and one or more nicotine salts wherein at least about 20% by weight of the one or more nicotine salts is monoprotic. (Malic acid (0.51 pound), calcium hydroxide (0.13 pound) and nicotine (0.75 pound of 20% aqueous solution) were added to 4.6 pounds of distilled water col. 3 lines). Hind further teaches in Example 1 The base was 3.92 pounds of ground fiber which had been obtained from bright tobacco stems (col. 3 lines 25-27), addition of 1.36 pounds of 17% aqueous potassium hydroxide, and Malic acid (0.51 pound), calcium hydroxide (0.13 pound) and nicotine (0.75 pound of 20% aqueous solution) were added to 4.6 pounds of distilled water (col. 3 lines 25-38) which makes ground fiber (equivalent to claimed cellulose powder) is about 58.7% of dry weight basis therefore reading on the limitation of “ a weight ratio of cellulose powder to total cellulosic material in the sheet on a dry weight basis is greater than about 1:2”. Hind does not 
Regarding claim 21, Hind teaches comprising sugar (Example 1).
Regarding claim 23, Hind teaches one or more aerosol formers selected from the group consisting of propylene glycol, triethylene glycol, 1,3-butanediol, and glycerine (col. 2 lines 65-67).
Claims 18-20, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Griscik (US 2014/0261504), and further in view of Kobari et al. (US 3,718,153). 
Regarding claim 20 and 24, Hind does not explicitly teaches one or more natural gum binders selected from the group consisting of guar gum, xanthan gum, and gum Arabic and one or more nicotine salts selected from the group consisting of nicotine acetate, nicotine benzoate, nicotine gallate, nicotine lactate, nicotine laurate, nicotine levulinate, nicotine 
Regarding claim 18-19, 22 and 25, Hind does not explicitly discloses a weight ratio of fibrous material to nicotine salt in the mixture on a dry weight basis, the total cellulosic material content, and weight of tobacco material on a dry weight basis and the weight ratio of reducing sugar to total sugar. However Kobari discloses 3-20% (based on the dried weight of the tobacco leaf substances mentioned hereinbelow) of a cellulose derivative such as methylcellulose, carboxymethylcellulose, or natural gums such as guar gum, gum arabic, as a binder, and 2-8% of dialdehyde starch, glyoxal, and the like, as a water-proofing agent, together with other supplementary agents and a small quantity of water, are added to tobacco powder, tobacco .
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hind et al. (US 3,385,303) and Griscik (US 2014/0261504) as applied to claim 16 above, and further in view of Gindrat (US 2014/0166032).
Regarding claim 26-28, Hind does not explicitly teach disclose gathering the sheet transversely relative to a longitudinal axis thereof; circumscribing the gathered sheet with a wrapper to form a rod, severing the rod into a plurality of discrete aerosol-generating rods and crimping the sheet prior to the gathering and an aerosol-generating article. However Gindrat teaches a rod for use in a smoking article is provided, the rod including a gathered sheet of homogenised tobacco material circumscribed by a wrapper, circumscribing the gathered continuous sheet with a wrapper to form a continuous rod; and severing the continuous rod into a plurality of discrete rods. The sheet is preferably crimped or otherwise textured (abstract). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Hind to correspond with that of the claimed invention in order for the sheet to exhibit lower weight standard 
Regarding claim 29-30, Hind does not explicitly teach an aerosol-generating article comprising a combustible heat source and an aerosol- generating substrate located downstream of the combustible heat source, wherein the aerosol- generating substrate comprises an aerosol-generating rod according to claim 26 and an aerosol-generating article comprising an aerosol-generating substrate for an electrically-heated aerosol-generating system, wherein the aerosol- generating substrate comprises an aerosol-generating rod according to claim 26. However Gindrat further teaches a number of smoking articles in which tobacco is heated rather than combusted have been proposed in the art. Typically in heated Smoking articles, an aerosol is generated by the transfer of heat from a heat source, for example a chemical, electrical or combustible heat source, to a physically separate aerosol-generating Substrate, which may be located within, around or downstream of the heat source [0042]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Hind to include the smoking articles of Gindrat because it has been held that combining prior art elements according to known methods/product to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/JENNIFER A KESSIE/Examiner, Art Unit 1747        

/ERIC YAARY/Examiner, Art Unit 1747